Name: 80/251/EEC: Council Decision of 18 February 1980 amending Decision 76/198/EEC on import arrangements for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-02-28

 Avis juridique important|31980D025180/251/EEC: Council Decision of 18 February 1980 amending Decision 76/198/EEC on import arrangements for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community Official Journal L 055 , 28/02/1980 P. 0028 - 0028++++COUNCIL DECISION OF 18 FEBRUARY 1980 AMENDING DECISION 76/198/EEC ON IMPORT ARRANGEMENTS FOR RUM , ARRACK AND TAFIA , FALLING WITHIN SUBHEADING 22.09 C I OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN THE OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE EUROPEAN ECONOMIC COMMUNITY ( 80/251/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 136 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS IT IS NECESSARY TO MAINTAIN IN FORCE AFTER 1 MARCH 1980 THE PROVISIONS APPLICABLE WITHIN THE FRAMEWORK OF COUNCIL DECISION 76/198/EEC OF 9 FEBRUARY 1976 ON IMPORT ARRANGEMENTS FOR RUM , ARRACK AND TAFIA , FALLING WITHIN SUBHEADING 22.09 C I OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN THE OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ) : WHEREAS , HOWEVER , THESE PROVISIONS SHOULD BE AMENDED TO TAKE ACCOUNT OF THE AMENDMENTS , EFFECTIVE FROM 1 MARCH 1980 , TO THE ARRANGEMENTS FOR IMPORTS INTO THE COMMUNITY OF THESE SAME PRODUCTS ORIGINATING IN THE ACP STATES , HAS DECIDED AS FOLLOWS : ARTICLE 1 DECISION 76/198/EEC SHALL BE AMENDED AS FOLLOWS : 1 . IN ARTICLE 1 ( 1 ) , THE WORDS " AND AT ALL EVENTS NO LATER THAN 1 MARCH 1980 , " SHALL BE DELETED . 2 . IN ARTICLE 3 ( 2 ) , THE GROWTH RATE FIGURE " 13 % " SHALL BE REPLACED BY " 18 % " . 3 . ARTICLE 8 SHALL BE REPLACED BY THE FOLLOWING : " ARTICLE 8 THIS DECISION SHALL APPLY UNTIL 31 DECEMBER 1980 . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 1 MARCH 1980 . ARTICLE 3 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 18 FEBRUARY 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA ( 1 ) OJ NO L 37 , 12 . 2 . 1976 , P . 24 .